DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-4 are pending and under consideration for patentability; claims 5-56 were cancelled via a Preliminary Amendment dated 16 August 2021.

Information Disclosure Statement
The Information Disclosure Statement submitted on 30 November 2021 has been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ahmed et al. (US 2013/0035745 A1).
Regarding claim 1, Ahmed describes a system comprising
a signal generation module ([0173])
one or more leads configured for exposing glial cells and neurons of a subject simultaneously to a first electromagnetic stimulus and a second electromagnetic stimulus ([0172] - [0174])
wherein the signal generation module is configured for having an operating mode for providing a first and a second electric signal ([0194] - [0195]) having at least one of a common and uncommon parameter therebetween to the one or more leads ([0186], [0365], bipolar/multipolar stimulation or asynchronous stimulation would have uncommon parameters therebetween)
Regarding claim 2, Ahmed further describes wherein the signal generation module comprises at least a first and a second electric signal source ([0194]) and the one or more leads comprise at least a first and a second subgroup of electrodes ([0194] - [0195]), wherein the first subgroup of electrodes is electrically coupled to the first electric signal source ([0194] - [0195]), and wherein the second subgroup of electrodes is electrically coupled to the second electric signal source ([0194] - [0195]).  
Regarding claim 4, Ahmed further describes wherein the first electric signal and the second electric signal have different amplitudes, relative phases, phase polarities, and/or waveform shapes ([0233]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Lee (US 2013/0325084 A1).
Regarding claim 3, Ahmed describes the system of claim 1, including wherein the signal generation module is configured to provide signals simultaneously to the first and second subgroup of electrodes ([0172] - [0174]), but Ahmed does not explicitly disclose wherein the signal generation module is configured for providing a priming signal to the first subgroup of electrodes and a tonic signal to the second subgroup of electrodes.  However, Lee also describes an electrical stimulation system, including providing a priming, or high-frequency, signal to a first subgroup of electrodes and a tonic, or low-frequency, signal to a second subgroup of electrodes ([0011]).  As Lee is also directed towards stimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a high-frequency and low-frequency stimulation scheme, similar to that described by Lee, when using the system described by Ahmed, as doing so advantageously allows the resulting system to better target specific cell types for a specific therapeutic applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,039,930.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a system comprising a signal generation module, leads, electrodes, and configured to simultaneously expose glial cells and neurons of a subject to a first and a second electromagnetic stimulus.  A brief, but non-exhaustive matching between the pending claims and the issued claims is provided in the table below.  
U.S. Application 17/403,496
Pending Claims
U.S. Patent No. 10,039,930
Issued Claims
1.
A system comprising: a signal generation module, and one or more leads configured for exposing glial cells and neurons of a subject simultaneously to a first electromagnetic stimulus and a second electromagnetic stimulus, and wherein the signal generation module is configured for having an operating mode for providing a first and a second electric signal having at least one of a common and uncommon parameter therebetween to the one or more leads.
1. 
A system comprising: a signal generation module, and one or more electrodes configured for exposing glial cells of a subject to a first electromagnetic stimulus and simultaneously exposing neurons of the subject to a second electromagnetic stimulus, wherein the signal generation module is configured for having an operating mode for providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, and wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween.
2.
The system of claim 1, wherein the signal generation module comprises at least a first and a second electric signal source and the one or more leads comprise at least a first and a second subgroup of electrodes, wherein the first subgroup of electrodes is electrically coupled to the first electric signal source and wherein the second subgroup of electrodes is electrically coupled to the second electric signal source.
2. 
The system of claim 1 wherein the signal generation module comprises at least a first and a second electric signal source and wherein the first subgroup of electrodes is electrically coupled to the first electric signal source and wherein the second subgroup of electrodes is electrically coupled to the second electric signal source.
3. 
The system of claim 1, wherein the signal generation module is configured for having an operating mode for providing a priming signal to the first subgroup of electrodes and simultaneously providing a tonic signal to the second subgroup of electrodes.
1. 
A system comprising: a signal generation module, and one or more electrodes configured for exposing glial cells of a subject to a first electromagnetic stimulus and simultaneously exposing neurons of the subject to a second electromagnetic stimulus, wherein the signal generation module is configured for having an operating mode for providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, and wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween.
4.
The system of claim 1, wherein the first electric signal and the second electric signal have any of different respective amplitudes, frequencies, relative phases, phase polarities, waveform shapes, and widths.
3. 
The system of claim 2 wherein the priming signal and the tonic signal have any of different respective amplitudes, frequencies, relative phases, waveform shapes, and widths.


Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,850,102.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a system comprising a signal generation module, leads, electrodes, and configured to simultaneously expose glial cells and neurons of a subject to a first and a second electromagnetic stimulus.  A brief, but non-exhaustive matching between the pending claims and the issued claims is provided in the table below.  
U.S. Application 17/403,496
Pending Claims
U.S. Patent No. 10,850,102
Issued Claims
1.
A system comprising: a signal generation module, and one or more leads configured for exposing glial cells and neurons of a subject simultaneously to a first electromagnetic stimulus and a second electromagnetic stimulus, and wherein the signal generation module is configured for having an operating mode for providing a first and a second electric signal having at least one of a common and uncommon parameter therebetween to the one or more leads.
1. 
A system comprising: a signal generation module, and one or more electrodes configured to stimulate glial cells of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulate neurons of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, wherein the signal generation module is configured for providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween, and wherein characteristics of the first electromagnetic stimulus and the second electromagnetic stimulus control any of glial depolarization, release or uptake of ions, or release of glial transmitters by the stimulated glial cells.
2.
The system of claim 1, wherein the signal generation module comprises at least a first and a second electric signal source and the one or more leads comprise at least a first and a second subgroup of electrodes, wherein the first subgroup of electrodes is electrically coupled to the first electric signal source and wherein the second subgroup of electrodes is electrically coupled to the second electric signal source.
2. 
The system of claim 1 wherein the signal generation module comprises at least a first and a second electric signal sources, and wherein the first subgroup of electrodes is electrically coupled to the first electric signal source and wherein the second subgroup of electrodes is electrically coupled to the second electric signal source.
3. 
The system of claim 1, wherein the signal generation module is configured for having an operating mode for providing a priming signal to the first subgroup of electrodes and simultaneously providing a tonic signal to the second subgroup of electrodes.
1. 
A system comprising: a signal generation module, and one or more electrodes configured to stimulate glial cells of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulate neurons of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, wherein the signal generation module is configured for providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween, and wherein characteristics of the first electromagnetic stimulus and the second electromagnetic stimulus control any of glial depolarization, release or uptake of ions, or release of glial transmitters by the stimulated glial cells.
4.
The system of claim 1, wherein the first electric signal and the second electric signal have any of different respective amplitudes, frequencies, relative phases, phase polarities, waveform shapes, and widths.
3. 
The system of claim 2 wherein the priming signal and the tonic signal have any of different respective amplitudes, frequencies, relative phases, waveform shapes, or widths.


Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,045,651.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a system comprising a signal generation module, leads, electrodes, and configured to simultaneously expose glial cells and neurons of a subject to a first and a second electromagnetic stimulus.  A brief, but non-exhaustive matching between the pending claims and the issued claims is provided in the table below.  
U.S. Application 17/403,496
Pending Claims
U.S. Patent No. 11,045,651
Issued Claims
1.
A system comprising: a signal generation module, and one or more leads configured for exposing glial cells and neurons of a subject simultaneously to a first electromagnetic stimulus and a second electromagnetic stimulus, and wherein the signal generation module is configured for having an operating mode for providing a first and a second electric signal having at least one of a common and uncommon parameter therebetween to the one or more leads.
1. 
A system comprising: a signal generator module, and one or more electrodes configured to stimulate a first group of glial cells or neurons of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulate a second group of neurons or glial cells of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, wherein the signal generator module is configured to provide a priming signal having a frequency between 200 Hz and 1500 Hz to a first subgroup of the electrodes and simultaneously providing a tonic signal having a frequency between 10 Hz and 199 Hz to a second subgroup of the electrodes, such that the priming signal and the tonic signal have uncommon frequency parameters therebetween.
3. 
The system of claim 1, wherein the signal generation module is configured for having an operating mode for providing a priming signal to the first subgroup of electrodes and simultaneously providing a tonic signal to the second subgroup of electrodes.
1. 
A system comprising: a signal generator module, and one or more electrodes configured to stimulate a first group of glial cells or neurons of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulate a second group of neurons or glial cells of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, wherein the signal generator module is configured to provide a priming signal having a frequency between 200 Hz and 1500 Hz to a first subgroup of the electrodes and simultaneously providing a tonic signal having a frequency between 10 Hz and 199 Hz to a second subgroup of the electrodes, such that the priming signal and the tonic signal have uncommon frequency parameters therebetween.
4.
The system of claim 1, wherein the first electric signal and the second electric signal have any of different respective amplitudes, frequencies, relative phases, phase polarities, waveform shapes, and widths.
1. 
A system comprising: a signal generator module, and one or more electrodes configured to stimulate a first group of glial cells or neurons of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulate a second group of neurons or glial cells of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, wherein the signal generator module is configured to provide a priming signal having a frequency between 200 Hz and 1500 Hz to a first subgroup of the electrodes and simultaneously providing a tonic signal having a frequency between 10 Hz and 199 Hz to a second subgroup of the electrodes, such that the priming signal and the tonic signal have uncommon frequency parameters therebetween.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,045,651 in view of Ahmed.
Regarding claim 2, U.S. Patent No. 11,045,651 discloses the system of claim 1, as indicated in the table above, but the ‘651 patent does not explicitly recite wherein the signal generation module comprises at least a first and a second electric signal source and the one or more leads comprise at least a first and a second subgroup of electrodes, wherein the first subgroup of electrodes is electrically coupled to the first electric signal source, and wherein the second subgroup of electrodes is electrically coupled to the second electric signal source.  However, Ahmed also describes a stimulation system, including wherein a signal generation module comprises at least a first and a second electric signal source ([0194]) and the one or more leads comprise at least a first and a second subgroup of electrodes ([0194] - [0195]), wherein the first subgroup of electrodes is electrically coupled to the first electric signal source ([0194] - [0195]), and wherein the second subgroup of electrodes is electrically coupled to the second electric signal source ([0194] - [0195]).  As Ahmed is also directed towards a signal generation system and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate electrode subgroups, leads, and signal generation sources similar to those described by Ahmed when using the system described by the ‘651 patent, as doing so advantageously allows the resulting system to better generate multimodal or differential signals to treat different specific areas in a particular location of the patient’s body.  

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of co-pending Application No. 17/106,589 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a system comprising a signal generation module, leads, electrodes, and configured to simultaneously expose glial cells and neurons of a subject to a first and a second electromagnetic stimulus.  A brief, but non-exhaustive matching between the pending claims and the reference claims is provided in the table below.  
U.S. Application 17/403,496
Pending Claims
U.S. Application 17/106,589
Reference Claims
1.
A system comprising: a signal generation module, and one or more leads configured for exposing glial cells and neurons of a subject simultaneously to a first electromagnetic stimulus and a second electromagnetic stimulus, and wherein the signal generation module is configured for having an operating mode for providing a first and a second electric signal having at least one of a common and uncommon parameter therebetween to the one or more leads.
1. 
A method comprising: stimulating glial cells of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulating neurons of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween, and wherein characteristics of the first electromagnetic stimulus and the second electromagnetic stimulus control any of glial depolarization, release or uptake of ions, or release of glial transmitters by the exposed glial cells.
2.
The system of claim 1, wherein the signal generation module comprises at least a first and a second electric signal source and the one or more leads comprise at least a first and a second subgroup of electrodes, wherein the first subgroup of electrodes is electrically coupled to the first electric signal source and wherein the second subgroup of electrodes is electrically coupled to the second electric signal source.
2. 
The method of claim 1, wherein the priming signal and tonic signal are provided by at least a first and a second electric signal sources, and wherein the first subgroup of electrodes is electrically coupled to the first electric signal source and wherein the second subgroup of electrodes is electrically coupled to the second electric signal source.
3. 
The system of claim 1, wherein the signal generation module is configured for having an operating mode for providing a priming signal to the first subgroup of electrodes and simultaneously providing a tonic signal to the second subgroup of electrodes.
1. 
A method comprising: stimulating glial cells of a subject with a first electromagnetic stimulus and to simultaneously and differentially stimulating neurons of the subject with a second electromagnetic stimulus having a different electrical parameter than the first electromagnetic stimulus, providing a priming signal to a first subgroup of the electrodes and simultaneously providing a tonic signal to a second subgroup of the electrodes, wherein the priming signal and the tonic signal have at least one uncommon parameter therebetween, and wherein characteristics of the first electromagnetic stimulus and the second electromagnetic stimulus control any of glial depolarization, release or uptake of ions, or release of glial transmitters by the exposed glial cells.
4.
The system of claim 1, wherein the first electric signal and the second electric signal have any of different respective amplitudes, frequencies, relative phases, phase polarities, waveform shapes, and widths.
3. 
The method of claim 2, wherein the priming signal and the tonic signal have any of different respective amplitudes, frequencies, relative phases, waveform shapes, or widths.


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792